Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a deci*459sion and order of this Court dated March 27, 2000 (People v Hemstreet, 270 AD2d 499), affirming a judgment of the County Court, Rockland County, rendered January 20, 1998.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Ritter, Acting P.J., Feuerstein, S. Miller and McGinity, JJ., concur.